            Case 21-31784 Document 128 Filed in TXSB on 07/12/21 Page 1 of 2


                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                                              §
In re:                                                        § Chapter 11
                                                              §
OFS INTERNATIONAL LLC, et al.,                                § Case No. 21-31784 (DRJ)
                                                              §
                     Debtors.1                                § (Jointly Administered)
                                                              §

                DEBTORS’ AGENDA OF MATTERS SET FOR JULY 14, 2021
      AT 3:00 P.M. (PREVAILING CENTRAL TIME) VIDEO/TELEPHONIC HEARING

           The above-referenced debtors and debtors in possession (collectively, the “Debtors”) file

this Agenda of Matters Set for July 14, 2021 at 3:00 p.m. (prevailing Central Time) before the

Honorable David R. Jones at the United States Bankruptcy Court for the Southern District of

Texas, Courtroom 400, 515 Rusk Street, Houston, Texas 77002:

           1.        Debtors' Motion for an Order Authorizing the Employment and Compensation of
                     Professionals Utilized in the Ordinary Couse of Business [Docket No. 83].

                     Status: Going Forward. No objections have been received. However, the Debtors
                     agreed to extend the Committee’s deadline to object to July 13th.

                     Related Documents: Certificate of Service [Docket No. 94].

           2.        Debtors' Motion for an Order Under 11 U.S.C. 105(a) and 331 Establishing
                     Procedures for Interim Compensation and Reimbursement of Expenses for
                     Professionals [Docket No. 85].

                     Status: Going Forward. No objections have been received. However, the Debtors
                     agreed to extend the Committee’s deadline to object to July 13th.

                     Related Document: Certificate of Service [Docket No. 94].

           3.        Debtors' Motion for Entry of an Order (I) Setting Bar Dates for Filing Proofs of
                     Claim, Including Requests for Payment Under Section 503(b)(9), (II) Establishing
                     Amended Schedules Bar Date and Rejection Damages Bar Date, (III) Approving

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: OFS International LLC (3527); Threading and Precision Manufacturing LLC (8899);
    OFSI Holding, LLC (3419).

                                                             1
11136767
           Case 21-31784 Document 128 Filed in TXSB on 07/12/21 Page 2 of 2


                the Form of and Manner for Filing Proofs of Claim, Including Section 503(b)(9)
                Requests, and (IV) Approving Notice of Bar Dates [Docket No. 104].

                Status: Going Forward. No objections have been received. However, the deadline
                for parties in interest to object is July 13th.

                Related Document: Certificate of Service [Doc. No. 106].

       4.       Debtors' Motion for Entry of an Order (I) Authorizing and Approving the Debtors'
                Key Employee Retention Plan and (II) Granting Related Relief [Docket No. 105].

                Status: Upon the request of the Committee, the Debtors have agreed to continue
                the hearing on this motion for approximately one week, subject to the Court’s
                availability.

                Related Document: Certificate of Service [Doc. No. 106].


Dated: July 12, 2021.                               Respectfully submitted,

                                                    PORTER HEDGES LLP

                                             By:    /s/ Joshua W. Wolfshohl
                                                    Joshua W. Wolfshohl (TX 24038592)
                                                    Aaron J. Power (TX 24058058)
                                                    Megan Young-John (TX 24088700)
                                                    1000 Main Street, 36th Floor
                                                    Houston, Texas 77002
                                                    Telephone: (713) 226-6000
                                                    Fax: (713) 226-6248

                                                    PROPOSED COUNSEL FOR DEBTORS
                                                    AND DEBTORS IN POSSESSION




                                                2
11136767
